935 So.2d 639 (2006)
David CURLS, Appellant,
v.
FLORIDA FISH AND WILDLIFE CONSERVATION COMMISSION, Appellee.
No. 1D05-5085.
District Court of Appeal of Florida, First District.
August 15, 2006.
David Curls, pro se, Appellant.
James V. Antista, General Counsel, and Charles Shelfer, Deputy General Counsel, Florida Fish and Wildlife Conservation Commission, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of June 2, 2006, the Court has determined that, because the administrative order on appeal, titled "Notice of Final Order," entered on September 22, 2005, has not been filed with the agency clerk, it has not been rendered. See Hill v. Div. of Ret., 687 So.2d 1376, 1377 (Fla. 1st DCA 1997). Accordingly, the appeal is hereby dismissed as premature. This dismissal is without prejudice to the appellant's right to file a timely appeal from this order once it has been rendered.
KAHN, C.J., BARFIELD, and ALLEN, JJ., concur.